Citation Nr: 0529847	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  00-16 557	)	DATE
	)
	)



THE ISSUE


Whether there was clear and unmistakable error (CUE) in the Board of 
Veterans' Appeals July 1998 decision that denied an appeal for restoration 
of a total disability rating for schizophrenia.



REPRESENTATION

Moving party represented by:  Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The moving party (also referred to as the "veteran") had active service 
from October 1968 to October 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on the motion for revision or reversal on the 
grounds of CUE in a July 1998 Board decision, in which the Board denied the 
appeal for entitlement to restoration of a total disability rating for 
schizophrenia.

The Board notes that the veteran's claims file (apparently constituting two 
volumes) has been misplaced and that only a rebuilt folder is available. In 
May 2001, the Board informed the veteran that the claims file had not been 
received at the Board. The Board advised the veteran of the same in a 
December 2002 decision on a motion for CUE.

The Board issued a decision in December 2002 which was subsequently vacated 
by a June 2003 order of the United States Court of Appeals for Veterans 
Claims (Court). The Appellee's Motion for Remand supporting the Court's 
order reflects that the December 2002 Board decision was vacated and 
remanded for VA "to make further efforts to assist Appellant with the 
reconstruction of his claims file," and for the Board to "address what 
affect the loss of Appellant's c-file had on its consideration of his claim 
for CUE."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is required on 
your part.


REMAND

The Board issued a decision in April 2004 finding no CUE in a July 1998 
Board decision that denied an appeal for restoration of a total disability 
rating for schizophrenia, which was subsequently vacated by a June 2005 
order of the Court.  The Appellee's Motion for Remand supporting the 
Court's order reflects that the April 2004 Board decision was vacated and 
remanded for VA to search for alternative medical records to assist the 
appellant in reconstructing his claims folder and for the Board to discuss 
the holding Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992), which held 
that, when reducing total disability ratings, VA must compare the 
examination which purports to show that the veteran's condition had 
materially improved, with the last examination continuing his 100 percent 
rating, and determine whether the Board in 1998 properly applied such law 
with the evidence of record.  

It is unusual to remand a motion to revise a Board decision based on a CUE 
claim because such claims are determined by the evidence of record at the 
time of the Board decision.  However, in view of the foregoing joint motion 
for remand and Court order, to include the reference to the Board's earlier 
administrative contact of the RO in an attempt to rebuild the claims folder 
insufficient to meet the duty to assist the veteran, and with consideration 
of 38 C.F.R. § 20.1405(e) (2005), this case must be remanded.  It appears 
that the original claims folder, containing the evidence of record at the 
time of the Board's 1998 decision, was misplaced.  While the RO has 
attempted to rebuild the file, medical evidence which was discussed by the 
Board, in its 1998 decision, is not yet of record.  In Hohol, at 172, the 
Court discussed the importance of comparing the examination report on which 
a reduction is proposed, with the previous report which supported 
continuance of the total rating.  The Board cannot do that now, because the 
file does not contain either report.  

The RO attempted to obtain relevant medical reports, by requesting specific 
reports referred to in the 1998 Board decision.  The file contains copies 
of two e-mails, sent in November 2003 and February 2004, apparently from a 
RO team leader to a team member, asking that medical records be requested.  
There is no evidence that the RO actually asked the medical center for 
records or that any VA medical records were received.  Since these records 
would be the best alternative evidence, they should be obtained.  

In view of the foregoing, to include the Court order, this case must be 
REMANDED for the following action:

1.  The RO should ask the veteran, through his 
attorney, to identify all sources of treatment from 
January 1991 through July 1998.  Releases for non-VA 
records should be requested.

2.  Thereafter, the RO should request a copy of all 
records listed by the veteran.

3.  The RO should specifically request a complete 
copy of the veteran's VA medical records from January 
1991 through July 1998.  This should include, but not 
be limited to, examination reports, out-patient 
treatment records, hospital records, doctors' notes 
and nurses' notes.

4.  If the VA records do not include a report of the 
August 1996 examination at the University of Kansas 
Medical Center's Psychiatry Department, the 
University should be asked to furnish a copy of the 
report.

5.  The RO should send the veteran, through his 
attorney, a complete copy of all evidence received.  
The veteran and his attorney should send any response 
or further argument directly to the Board.

6.  After completion of the above development, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
